Opinion by
Judge Crumlish, Jr.,
This is a direct administrative appeal by a claimant from an order of the Unemployment Compensation Board of Review affirming a denial of an interstate benefits claim on the ground that claimant had voluntarily terminated his employment with a Pennsylvania employer without cause of a necessitous and compelling nature under section 402(b) (1) of the Unemployment Compensation Law, Act of December 5,1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(b)(1). Claimant’s admitted conduct of jumping ship to attend to his hospitalized brother in California brings him within our recent decision in Crumbling v. Unemployment Compensation Board of Review, 14 Pa. Commonwealth Ct. 546, 322 A. 2d 746 (1974). We held in Crumbling that section 402(b)(1) must be construed together with section 402(b) (2), 43 P.S. §802 (b)(2), rendering ineligible a claimant voluntarily terminating his or her employment *503for marital, filial or domestic obligations or circumstances, so that a voluntary termination to care for sick family members will not constitute cause of a necessitous or compelling nature under section 402(b) (1). As we indicated in Crumbling, we are bound by the expressed will of the Legislature.
Order
And Now, this 23rd day of April, 1975, the order of the Unemployment Compensation Board of Review is affirmed.